Citation Nr: 0102954	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-18 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
neurasthenia.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
amebic dysentery.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dengue fever.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
ulcers.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for cysts 
of the liver.

7.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from January 1943 to 
January 1946.  This case comes before the Board of Veterans' 
Appeals (Board) from an appeal of the January 1999 rating 
decision issued by the Nashville, Tennessee Regional Office 
(RO) of the Department of Veteran Affairs (VA) in which the 
RO found that new and material evidence had not been 
submitted to reopen the appellant's claims for service 
connection for neurasthenia, amebic dysentery, hepatitis, 
dengue fever, ulcers and cysts of the liver and which denied 
his claim of entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disability.

A claim for entitlement to service connection for insomnia 
and anxiety has been raised in the evidence of record.  A May 
1993 statement from a private doctor relates those conditions 
to the appellant's service.  The matter is referred to the RO 
for appropriate action.

The Board notes that the appellant's claims for service 
connection for neurasthenia, amebic dysentery, hepatitis, 
dengue fever and cysts of the liver were first denied in an 
RO rating decision issued in May 1987.  The appellant's claim 
for service connection for ulcers was first denied in an RO 
rating decision issued in January 1988.  The appellant was 
notified of the denials and he did appeal, however, each 
claim was denied in the Board decision issued in July 1988.  

The appellant attempted in subsequent years to reopen his 
claims for service connection for neurasthenia, amebic 
dysentery, hepatitis, dengue fever, ulcers and cysts of the 
liver, and was denied each time on the basis that he had not 
submitted new and material evidence.  The appellant appealed 
the September 1990 rating decision that denied the reopening 
of his claims for service connection for neurasthenia, amebic 
dysentery, hepatitis, dengue fever, ulcers and cysts of the 
liver.  The Board initially remanded the case in March 1992.  
While the case was in remand status, the appellant applied 
for, and was denied, in an August 1992 rating decision, 
entitlement to a total rating based on unemployability.  
After the RO completed additional development and returned 
the case, the Board issued a decision in April 1993.  In that 
decision, the Board found that the appellant had submitted 
new and material evidence and reopened the claims for 
neurasthenia, amebic dysentery, hepatitis, dengue fever, 
ulcers and cysts of the liver.  However, after a de novo 
review, the Board denied all of the service connection 
claims.  (The Board also denied the individual 
unemployability claim.)  The April 1993 Board decision, 
therefore, represents the last final action on the merits.  
Glynn v. Brown, 6 Vet. App. 523 (1994).  That decision also 
represents the last final decision on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).


FINDINGS OF FACT

1.  By a rating decision issued in May 1987, entitlement to 
service connection for neurasthenia, amebic dysentery, 
hepatitis, dengue fever and cysts of the liver was denied.  
By a rating decision issued in January 1988, entitlement to 
service connection for ulcers was denied.  The Board denied 
each of these claims in July 1988.

2.  The last final disallowance of the appellant's claims for 
service connection for neurasthenia, amebic dysentery, 
hepatitis, dengue fever, ulcers and cysts of the liver was 
the April 1993 Board decision.  

3.  The additional evidence submitted since the April 1993 
Board decision does not, when viewed with the other evidence 
on file, bear directly and substantially upon the specific 
matters under consideration, nor is it so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

4.  The appellant has no service-connected disabilities upon 
which a claim of entitlement to a total disability evaluation 
based upon individual unemployability may be considered.


CONCLUSIONS OF LAW

1.  The April 1993 Board decision denying the appellant's 
claims for service connection for neurasthenia, amebic 
dysentery, hepatitis, dengue fever, ulcers and cysts of the 
liver is final.  38 U.S.C.A. § 7104(b) (West 1991).

2.  The evidence received subsequent to the April 1993 Board 
decision is neither new and nor material, and does not serve 
to reopen the appellant's claims for service connection for 
neurasthenia, amebic dysentery, hepatitis, dengue fever, 
ulcers and cysts of the liver.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

3.  The criteria for entitlement to a total disability 
evaluation based upon individual unemployability as a result 
of service-connected disorders have not been met and the 
claim is denied as a matter of law.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2000); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  An 
allowance of service connection requires that the facts 
establish that a particular disease or injury, resulting in 
disability, was incurred in service.  38 C.F.R. § 3.303(a).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that a veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

I.  New and material evidence claims.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

In addition, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) has held that the 
new and material evidence necessary to reopen a previously 
and finally disallowed claim must be secured or presented 
since the time that the claim was finally disallowed on any 
basis, not only since the time the claim was last disallowed 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
As previously noted, the April 1993 Board decision, the last 
time the six service connection claims at issue were finally 
disallowed on any basis, is final and may not be reopened in 
the absence of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).

The evidence of record indicates that the claims for service 
connection for neurasthenia, amebic dysentery, hepatitis, 
dengue fever, ulcer and cysts of the liver was first finally 
denied by a Board decision issued in July 1988.  The evidence 
of record at that time included the appellant's service 
medical records; VA Forms 21-526 dated in April 1981 and 
February 1987; private medical treatment records dated in 
September 1980; a written statement from a private physician 
dated in May 1981; written statements from three friends of 
the appellant dated in February 1987; VA treatment records 
dated between 1982 and 1986; and written statements submitted 
by the appellant.

Review of the service medical records indicates that the 
appellant was hospitalized for complaints of epigastric 
burning and vomiting in April 1943.  The appellant was noted 
to have reported that the symptoms had been present for one 
year.  Gastrointestinal examination, including x-ray 
examination of the upper gastrointestinal tract, was negative 
and the diagnosis was gastritis, chronic, catarrhal.  The 
appellant was subsequently diagnosed as having dengue fever 
in January 1944.  The disorder resolved and he was discharged 
to duty on January 23, 1944.

In March 1944, a diagnosis of neurasthenia of undetermined 
cause was noted.  An April 1944 gastrointestinal series 
revealed no defect of the gastric or duodenal outline.  In 
October 1945, the appellant was hospitalized for what was 
originally noted as amebic infection of the liver.  A 
subsequent diagnosis noted acute amebic hepatitis of 
undetermined cause, intestinal amoebiasis with symptoms, 
moderate, and stool positive for Entamoeba histolytica cysts 
and trophozoites.  The appellant was treated and the disorder 
resolved.  He was returned to duty in December 1945.  On the 
appellant's service separation examination conducted in 
January 1946, no complaints, findings or manifestations of 
any chronic disorder were noted.

The appellant was admitted to a private hospital in September 
1980 for treatment of chest pains.  Associated medical 
records indicate that, during a review of systems, the 
appellant was noted to have no ulcers, gallbladder or liver 
disease and that his bowels had been normal.  The clinical 
diagnoses rendered were arteriosclerotic heart disease (ASHD) 
with angina and chronic obstructive pulmonary disease (COPD).  
No diagnoses involving the stomach, the intestines or the 
liver were rendered.  The appellant submitted a VA Form 21-
526 in April 1981; he only claimed service connection for a 
cardiac condition.  There was no mention of any liver, 
stomach or intestinal disorder.  A May 1981 written statement 
from the appellant's treating private physician indicated 
that the appellant had been diagnosed with COPD, 
hypertension, cardiac angina and ASHD.  The doctor made no 
mention of any gastrointestinal or hepatic diagnosis or 
symptoms.

An upper gastrointestinal series performed at a VA facility 
in October 1982 revealed a rather large deep ulcer in the 
body of the stomach; the test results were otherwise 
unremarkable.  At least two calcifications were observed in 
the liver.  A clinic note dated in January 1983 indicated 
that a partial gastrectomy and vagotomy had been performed.  
The appellant submitted a written statement to the RO in 
October 1986 in which he said that he had experienced great 
stomach difficulty for several years.  VA treatment records 
dated in November 1986 indicated that polyps had been 
discovered in his sigmoid colon.  However, there was no 
evidence to establish a relationship between any 
gastrointestinal disorder or any liver disorder and the 
appellant's period of active duty.

VA received affidavits from three long-time acquaintances of 
the appellant in February 1987.  Each statement noted that 
the appellant had reported complaints of health problems 
involving the stomach, intestines and liver that he had 
indicated were related to his period of service.  The 
appellant also submitted another VA Form 21-526, in February 
1987, in which he reported having been given diagnoses of 
amebic dysentery, hepatitis, dengue fever and neurasthenia in 
service.  He further stated that he had been plagued by 
intestinal and stomach problems since that time.

The appellant also submitted written statements in which he 
recited the chronology of his inservice medical complaints 
and treatment.  The January 1988 Notice of Disagreement and 
the February 1988 VA Form 9 contain the appellant's 
allegations that he was currently suffering from residuals of 
the various diagnosed health conditions he had inservice.

The evidence of record considered by the Board before 
rendering its April 1993 denial included the above evidence 
plus additional written statements of the appellant and his 
representatives, three private doctor statements, the reports 
of VA medical and psychiatric examinations conducted in May 
1992, and a December 1992 VA medical opinion.

A private physician statement dated in November 1989 noted 
that the appellant was examined and that a complete blood 
analysis was performed.  He indicated that in his opinion, 
the appellant suffered from medical conditions that were 
connected to his period of service.  The physician noted that 
the appellant complained of neurasthenia, status post amoebic 
infection, status post acute hepatitis, and status post 
dengue fever.  This physician reported that the appellant had 
"liver effection as a result of the above conditions" and 
that his liver enzyme SGOT was elevated up to 53.

A statement from a doctor at the Unicoi Medical Clinic, dated 
in June 1990, noted that the appellant was initially seen on 
June 11, 1990, when the appellant reported that he was 
receiving treatment for ulcer disease and heart disease from 
the VA; he also reported that for a number of years he had 
had a problem with nervousness dating back to his experience 
during service.  It was noted that the appellant further 
reported he developed problems with his liver at the time of 
his service and that he was currently experiencing 
intermittent problems with nausea and pain in his right upper 
quadrant.

In May 1991, a statement from a physician at the Norris 
Clinic was received by VA; the doctor noted that the 
appellant was seen for an evaluation of past illnesses and 
continued disabilities.  The doctor stated that in his 
opinion, the appellant's history was in agreement with his 
claims for disability for VA benefits.  

A VA hospitalization report, covering the period from October 
15, 1991 to October 16, 1991, revealed that the appellant was 
admitted with complaints of abdominal pain.  On examination 
the abdomen was partially distended and revealed marked 
tenderness in the bilateral lower quadrants.  An endoscopy 
was conducted and a small hiatal hernia, mild gastritis and 
retained food material in the stomach were noted.  It was 
indicated that the appellant's symptoms resolved overnight 
and that he was subsequently discharged from the hospital.  
The discharge diagnosis was partial small bowel obstruction.

In May 1992, the appellant underwent a VA medical 
examination.  The examiner noted that laboratory findings 
were normal with the exception of the SGOT level which was 48 
and considered to be a minimal borderline elevation.  
However, additional liver function studies were obtained and 
these were considered to be normal.  Ultrasound of the 
appellant's abdomen revealed that the common bile duct was 
enlarged and focal calcifications were present in the liver.  
The examiner noted that with respect to the amebic liver 
infection, the calcifications noted in the liver may well 
represent residuals of previous involvement of the liver by 
an amebic infection; however, clinically and by physical 
examination and review of laboratory data, there was no 
finding of any active amebic liver infection.  Additionally, 
there was no finding of any active dengue fever or any active 
hepatitis.  With respect to ulcers, the appellant was 
reported to be status post Billroth I surgery and 
histopathologic documentation of mixed acute and chronic 
inflammation of the mucosa of the stomach was noted.

The appellant also underwent VA psychiatric examination in 
May 1992.  The appellant reported that his first symptoms of 
nervousness had their onset during service.  No intellectual 
dysfunction or abnormalities of thought were noted.  The 
examiner rendered an Axis I diagnosis of generalized anxiety 
disorder, mild degree.  The examiner stated that there was no 
evidence to support this diagnosis as being related to any 
combat experience

A medical opinion from a physician who was a Medical Advisor 
to the Board was received into the record on December 16, 
1992.  It was noted that, while the appellant was diagnosed 
as having dengue fever in January l944, dengue fever is an 
acute and transitory disease.  The Medical Advisor commented 
that no further residuals were noted in service or after 
discharge from service.  With respect to liver disease, he 
observed that, in 1986, the appellant's liver function 
studies were normal with SGOT of 17, SGPT of 24, and a 
bilirubin of 0.6 mg/dl.  He noted that although the liver 
calcifications that were noted on the May 1992 
ultrasonography may perhaps be due to amebiasis, no 
disability related to the liver calcifications had been 
demonstrated.  The Medical Advisor concluded that there was 
no evidence to establish that dengue fever and amebic 
hepatitis had been symptomatic in the appellant for more than 
40 years or that any residuals had currently been shown.

The appellant submitted a number of written statements 
similar to his January 1988 Notice of Disagreement (NOD) and 
his February 1988 VA Form 9.  The appellant's representatives 
also argued that the appellant had been diagnosed with 
chronic gastritis in service and that he continued to suffer 
from this condition, to include ulcers.  The representatives 
further argued that the generalized anxiety disorder 
diagnosed during the May 1992 VA psychiatric examination was 
related to the neurasthenia diagnosed in service and that the 
appellant was discharged from the Army with a damaged liver.

The Board has considered each item of evidence that has been 
added to the record since the April 1993 Board decision to 
determine if it meets the test of being new and material.  
This evidence includes written statements from two private 
physicians, written statements from five long-time friends of 
the appellant and written statements of the appellant and his 
representatives. 

In May 1993, the private physician who had previously 
submitted a statement, dated in May 1981, submitted another 
statement.  This time he said that he had treated the 
appellant for a nervous condition and a stomach condition 
between 1954 and 1956.  The physician stated that the 
appellant had reported that these conditions had begun while 
he was on active duty in the Pacific.  However, the doctor 
added the caveat that this information was from his memory, 
as his records had been destroyed.

The statements from the five friends of the appellant were 
all exactly the same.  Dated in May 1993, each statement 
indicated that the friend had known the appellant prior to 
his Army service, that the friend had been aware of the 
appellant's health problems since 1945, and that the 
appellant had always reported that these conditions began 
while he was serving in the Army.

A May 1993 written statement from a private internist stated 
that he had examined the appellant that day and that, based 
on the history given, it seemed that the appellant's symptoms 
of anxiety and insomnia were, at least in part, related to 
some of his Second World War experiences.  No diagnosis of 
neurasthenia was made; no psychiatric diagnosis was rendered.  
There was no indication that the current symptoms of insomnia 
and anxiety constituted neurasthenia or any other comparable 
Axis I diagnosis.

Various written statements submitted by the appellant and his 
representatives argue that the newly presented evidence 
established a causal connection between the appellant's 
inservice health problems and his current health problems.  
The appellant further contended that the physician statements 
constituted new and material evidence.

The Board finds that the additional physician statements 
relating to post-service diagnosis and treatment of the 
appellant's medical pathology fail to provide any additional 
relevant evidence as to the issue of whether the appellant's 
claimed conditions were incurred in service.  The physician 
statement recalling from memory treatment for a nervous 
condition and a stomach condition between 1954 and 1956 is 
not new and material evidence.  Medical evidence which merely 
establishes the existence of a claimed disability at a time 
closer to active service than previously shown is not, in 
itself, new if there is not shown some 'connection' to 
military service.  White v. Brown, 6 Vet. App. 247, 252 
(1994).  This physician statement merely indicates that the 
appellant was treated nine years after service for claimed 
conditions; however the statement does not contain a clinical 
opinion regarding any relationship to service; it merely 
indicates that the appellant had always reported a 
relationship.

The second physician statement is not new and material 
because there is no indication that the doctor did any 
separate review of the appellant's medical history before 
concluding that the appellant suffered from symptoms of 
anxiety and insomnia that were related to his Army service.  
An appellant's own recitations of his medical history do not 
constitute new and material evidence sufficient to reopen 
his claim when this account has already been rejected by the 
VA."  Chavarria v. Brown, 5 Vet. App. 468, 472 (1993).  See 
also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This is 
true even when the recited medical history is incorporated 
in to a "new" statement from a physician as was done in 
Chavarria.  In fact, "medical evidence, based upon 
appellant's own recitation of his medical history which have 
been considered and rejected by the BVA, is not probative 
[and] [t]hus, the doctors' statements are not "material"."  
Chavarria, at 472.

A physician's letters are not new and material evidence where 
they are based on a claimant's previously rejected recitation 
of history and not on an independent review of the records.  
Blackburn v. Brown, 8 Vet. App. 97, 103 (1995) (Knightly v. 
Brown, 6 Vet. App. 200, 205-06 (1993); and Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993)).  This is particularly true 
where there is no indication that the physician formed his 
opinion on a basis separate from the appellant's recitation 
of his medical and service background and there is no 
indication that the physician reviewed the veteran's service 
medical records or other relevant document which would enable 
the physician to form an opinion as to service connection 
based on independent grounds.  Blackburn v. Brown, 8 Vet. 
App. 97 (1995).

In this case, the Board had previously rejected private 
physician statements to the effect that the appellant 
suffered from nervousness, from a liver condition, from 
residuals of dengue fever and amoebic infection and from 
neurasthenia dating back to his experience in the Pacific in 
the war.  In addition, the Board notes that the physician 
opining a possible connection between some of the appellant's 
symptoms of insomnia and anxiety and his service is an 
internist.  While the Board recognizes that the internist is 
a health care professional, the Court indicated in LeShore v. 
Brown, 8 Vet. App. 406 (1995), that a "medical professional 
is not competent to opine as to matters outside the scope of 
his or her expertise."  Furthermore, the Board had 
previously considered the May 1992 opinion of a VA 
psychiatrist who indicated that there was no relationship 
between the appellant's generalized anxiety disorder and 
service.

The Board further notes that statements from friends of the 
appellant that the appellant had suffered for many years from 
various conditions that he attributed to his service in the 
Pacific had previously been rejected by the Board.

While the appellant has submitted statements that he believes 
that his six claimed conditions had their onset during his 
active service, the Board finds that the assertions of the 
appellant that these six claimed conditions are related to 
experiences he had in service are not competent medical 
evidence with regard to those issues.  Layno v. Brown, 6 Vet. 
App. 465 (1994); Grottveit v. Brown 5 Vet. App. 91, 92-93 
(1993).  Furthermore, the appellant lacks the medical 
expertise to enter a medical judgment as to the existence of 
a current diagnosis or as to any relationship between the 
onset of any claimed condition and any inservice incident.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Likewise, any 
statement of the appellant's friends and representatives as 
to the etiology of any of the appellant's claimed conditions 
is also insufficient to establish a medical diagnosis.  Id.  
Therefore, the Board concludes that the appellant's written 
statements, the written statements of the two private 
physicians, the appellant's friends and his representatives 
are all cumulative evidence.  Moreover, the appellant's 
written statements and those of his friends and doctors 
tended to restate contentions that were on file at the time 
of the prior denial.  The written statements of the 
appellant, his private physicians, his friends and his 
representatives iterate previous evidence of record and are 
thus cumulative and therefore do not constitute "new and 
material" evidence.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).

The Board finds that the evidence submitted subsequent to the 
April 1993 Board decision fails to provide any additional 
relevant evidence as to the issue of whether the appellant's 
neurasthenia, amebic dysentery, hepatitis, dengue fever, 
ulcer disease and cysts of the liver were incurred in 
service.  Previous medical records which included notations 
of the post-service existence of gastrointestinal and hepatic 
pathology were considered by the Board in its April 1993 
decision and found not sufficient to support any of the 
appellant's claims.  The evidence submitted since April 1993 
provides no more definitive delineation of etiology or 
causation.  Therefore, these records, while evidence not 
previously of record, are not "material" evidence because 
they do not shed any light on the existence of a medical 
nexus between the appellant's service activities and his 
claimed conditions of neurasthenia, amebic dysentery, 
hepatitis, dengue fever, ulcer disease and cysts of the 
liver.  Therefore, the Board concludes that the evidence 
submitted after April 1993 is cumulative and is not "new and 
material" evidence.

Consequently, the evidence presented since the April 1993 
Board decision is not new and material and the appellant's 
claims as to service connection for neurasthenia, amebic 
dysentery, hepatitis, dengue fever, ulcer disease and cysts 
of the liver are not reopened.  Furthermore, the use of the 
doctrine of reasonable doubt is inapplicable to issues of new 
and material evidence.  See Annoni v. Brown, 5 Vet. App. 463 
(1993).

II.  Total rating claim.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
nonservice-connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
veteran's service-connected disabilities render him/her 
incapable of substantial gainful employment.  38 C.F.R. 
§ 4.16(a).

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

The pertinent governing criteria set out in detail above are 
predicated on a veteran having been granted service 
connection for a disability or disabilities sufficient to 
warrant a total disability evaluation based on individual 
unemployability.  In this case, service connection is not in 
effect for any disability.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Id. at 430.  Without service connection having been 
granted for any disability, the threshold requirements of the 
pertinent governing criteria for a total disability 
evaluation based on individual unemployability cannot be 
satisfied.  Therefore, the Board concludes that the claim of 
entitlement to a total disability evaluation based on 
individual unemployability must be denied by operation of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

New and material evidence not having been submitted to reopen 
the appellant's claims of entitlement to service connection 
for neurasthenia, amebic dysentery, hepatitis, dengue fever, 
ulcer disease and cysts of the liver, the benefits sought on 
appeal are denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability is denied as a matter of law.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

